             Case 2:19-cr-00133-APG-VCF Document 231 Filed 02/18/21 Page 1 of 2




1                                         UNITED STATES DISTRICT COURT

2                                               DISTRICT OF NEVADA

3                                                          ***
      UNITED STATES AMERICA,
4
                             Plaintiff,
5                                                             2:19-cr-00133-APG-VCF
      vs.                                                     ORDER
6     MIRIAM ELIZABETH SUAREZ-
      CONTRERAS,
7
                              Defendants.
8

9
              Before the Court is the Motion to Withdraw as Appointed Counsel of Record (ECF No.
10
     228).
11
              Accordingly,
12
              IT IS HEREBY ORDERED that the video conference hearing scheduled for 10:30 AM, February
13
     26, 2021, on the Motion to Withdraw as Appointed Counsel of Record (ECF No. 228), is VACATED,
14
     and RESCHEDULED to 3:00 PM, March 1, 2021.
15
              IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
16
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
17
     conference hearing by noon, February 26, 2021.
18
              IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
19
              INSTRUCTIONS FOR THE VIDEO CONFERENCE
20
              Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
21
     to the participants email provided to the Court.
22
              • Log on to the call ten (10) minutes prior to the hearing time.
23
              • Mute your sound prior to entering the hearing.
24
              • Do not talk over one another.
25
     Case 2:19-cr-00133-APG-VCF Document 231 Filed 02/18/21 Page 2 of 2




1     • State your name prior to speaking for the record.

2     • Do not have others in the video screen or moving in the background.

3     • No recording of the hearing.

4     • No forwarding of any video conference invitations.

5     • Unauthorized users on the video conference will be removed.

6

7     DATED this 18th day of February, 2021.
                                                            _________________________
8                                                           CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
